NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL LOUIS BEATTIE,                          No. 17-55833

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01448-H-JMA

 v.
                                                MEMORANDUM*
L. ROMERO, Corrrectional Officer; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      California state prisoner Michael Louis Beattie appeals pro se from the

district court’s post-judgment order denying his motion to vacate summary

judgment in his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Latshaw v. Trainer Wortham &



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Co., 452 F.3d 1097, 1100 (9th Cir. 2006). We affirm.

      The district court did not abuse its discretion in denying Beattie’s Fed. R.

Civ. P. 60(b) motion because Beattie failed to demonstrate any grounds warranting

such relief. See id. at 1100-03 (discussing grounds for relief under Rule 60(b), and

explaining that Rule 60(b)(6) relief is granted “only where extraordinary

circumstances” are present (citations and quotation marks omitted)). Contrary to

Beattie’s contention, Andres v. Marshall, 867 F.3d 1076 (9th Cir. 2017) (per

curiam), is factually distinguishable from his case.

      We do not consider Beattie’s contentions concerning the merits of the

underlying case because “[a]n appeal from a denial of a Rule 60(b) motion brings

up only the denial of the motion for review, not the merits of the underlying

judgment.” Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir. 1989).

      All pending motions are denied.

      AFFIRMED.




                                          2